          Case 1:21-cr-00011-TNM Document 1-1 Filed 12/23/20 Page 1 of 1



                                     STATEMENT OF FACTS

        On Tuesday, December 22, 2020, at approximately 10:40 a.m., members of the Metropolitan
Police Department (MPD) Sixth District Crime Suppression Team (6D CST) observed an individual
broadcasting an Instagram Live video using the username of “t5n_tgsm”. That individual was a black
male wearing a grey hooded sweatshirt with green writing, short hair, a black coat, a baseball cap, and
black jeans. This individual was known to officers as Nathaniel Cooper (Defendant Cooper). In the
video, Defendant Cooper began to stretch upward, showing the waistband of the pants he was wearing,
revealing a firearm magazine that appeared tucked inside of the waistband. Officers know Defendant
Cooper to hang out in Lincoln Heights area, containing the 300 block of 50th Street Southeast in
Washington, D.C. Officers also recognized the hallway Defendant Cooper appeared to be in as one
from the Lincoln Heights neighborhood.

         Officers immediately responded to the area, parked in the Lincoln Heights neighborhood and
got out to search the area for Defendant Cooper on foot at approximately 10:49 a.m. Upon viewing the
police presence, several individuals were seen exiting the building of 309 50th Street Northeast, one of
which was Defendant Cooper. Defendant Cooper was also wearing the clothing as the individual
identified in the Instagram live video. Upon seeing police, Defendant Cooper went back into the
hallway. Defendant Cooper was stopped and asked if he had any illegal contraband on his person,
which he replied, “no”. A pat down was conducted and officers immediately felt a firearm in the front
portion of Defendant Cooper’s waistband. Defendant Cooper was placed under arrest.

         The firearm that was recovered was determined to be a black in color Glock 17, 9 millimeter
handgun with a serial number of CFC025US. When it was recovered, it was loaded with one (1) round
in the chamber and fourteen (14) rounds in a twenty-four (24) round high capacity magazine. There
are no firearm or ammunition manufacturers in the District of Columbia. Therefore, the firearm and
ammunition in this case would have traveled in interstate commerce.

        A criminal history check of Defendant Cooper through the National Crime Information Center
(NCIC) confirmed that the defendant has a prior felony conviction for Unlawful Possession of a
Firearm with a prior Felony Conviction in the Superior Court for the District of Columbia, case number
2018 CF2 7701. The defendant was sentenced to twenty-four (24) months of incarceration for this
offense, ten (10) months of which were suspended. The defendant is still on supervision for this
conviction. Therefore, the defendant was aware at the time of his arrest in this case that he had a prior
conviction for a crime punishable by more than one year.



                                                _________________________________
                                                OFFICER SIRENA SERRATOS
                                                METROPOLITAN POLICE DEPARTMENT

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 23rd day of December, 2020.
                                                                          Zia M. Faruqui
                                                                          2020.12.23
                                                                          12:39:14 -05'00'
                                                        ___________________________________
                                                        ZIA M. FARUQUI
                                                        U.S. MAGISTRATE JUDGE
